Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2, 11 and 20 are cancelled. Claims 1, 3-10, 12-19 and 21-24 are pending.
The following rejections are withdrawn in view of applicant’s amendments:
Claims 1-18 and 20-24 rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Patent: 10713439, issued: Jul. 14, 2020, filed: Mar. 28, 2017, foreign priority: Oct. 31, 2016) in view of Paulus (US Application: US 2018/0300400, published: Oct. 18, 2018, filed: Nov. 16, 2017, EEFD: April, 14, 2017) and further in view of Socher et al (“CS 224D: Deep Learning for NLP”, publisher: Stanford.edu, published: 2015, pages 1-12).
Claim 19  is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Patent: 10713439, issued: Jul. 14, 2020, filed: Mar. 28, 2017, foreign priority: Oct. 31, 2016) in view of Paulus (US Application: US 2018/0300400, published: Oct. 18, 2018, filed: Nov. 16, 2017, EEFD: April, 14, 2017)

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “.. ‘communications interface configured to obtain …’ in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 19  is  rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Patent: 10713439, issued: Jul. 14, 2020, filed: Mar. 28, 2017, foreign priority: Oct. 31, 2016) in view of Paulus (US Application: US 2018/0300400, published: Oct. 18, 2018, filed: Nov. 16, 2017, EEFD: April, 14, 2017) 
19. Lee et al teaches a computer program product comprising computer-executable instructions for storage on a non-transitory computer-readable medium that, when executed by a processor, cause a paraphrase sentence generation apparatus to: (column 13, lines 62-67: a computer method using at least a processor and memory is implemented), comprising: 

obtain a first sentence (column 5, lines 35-37: an input sentence is obtained); 

generate m second sentences based on the first sentence and a paraphrase generation model, wherein each of the m second sentences has a paraphrase relationship with the first sentence, and wherein m is an integer greater than zero (column 8, lines 49-67 and column 9, lines 1-7: a plurality of verification sentences (interpreted as ‘m’ sentences) are generated based upon the first sentence using the paraphrase model having encoder and decoder components. The verification sentences have a semantic relationship based upon the first sentence and its corresponding embedding vector); 

determine a matching degree between each of the m second sentences and the first sentence based on a paraphrase matching model, wherein a higher matching degree between a second sentence and the first sentence indicates a higher probability that the second sentence and the first sentence are paraphrases of each other (column 9, lines 32-43: the variant sentences are matched against the first sentences when the sentences are within a degree/range of the first sentence’s vector); and 

determine n second sentences from the m second sentences based on matching degrees between the m second sentences and the first sentence, wherein the n second sentences are paraphrase sentences of the first sentence, and wherein n is an integer greater than zero and less than or equal to m (column 9, lines 30-43: a subset (interpreted as ‘n’) of the verification sentences (the total verification sentences interpreted as ‘m’) that fall within the N-best (interpreted as a threshold matching degree) are identified/determined), wherein the paraphrase generation model and the paraphrase matching model are both constructed by a deep neural network (column 5, lines 40-42 and 50-59: a neural network is used to generate and match paraphrases), wherein the paraphrase generation model is obtained through … learning-based training … (column 5, lines 35-59: the paraphrase generation model is based upon training data) .

However the combination of wherein the paraphrase generation model is obtained through reinforcement learning-based training, and wherein the reinforcement learning-based training is based on a reward from the paraphrase matching model; generate,  using the paraphrase generation model and a first input sentence, a first output sentence; and determine, using the paraphrase matching model, a second matching degree between the first input sentence and the first output sentence, wherein the first input sentence has a second paraphrase relationship with the first output sentence, and wherein the second matching degree is the reward.

Yet Paulus teaches wherein the paraphrase generation model is obtained through reinforcement learning-based training, and wherein the reinforcement learning-based training is based on a reward from the [verification] … matching model; generate,  using the paraphrase generation model and a first input sentence, a first output sentence; and determine, using the paraphrase matching model, a second matching degree between the first input sentence and the first output sentence, wherein the first input sentence has a second paraphrase relationship with the first output sentence, and wherein the second matching degree is the reward (paragraphs 0037, 0038 and 0050: summaries having phrases are generated using models with at least encoder and decoders and a reward/reinforcement is generated and fed back into the model based upon degree of the verification score to generate the  summary/phrases (with respect to the input text/sentence fed into the model and output text/sentence/phrase from the model). It is interpreted that the input sentence, output sentence and the reward mentioned/discussed by Paulus above is collectively a type of the claimed ‘policy gradient algorithm’).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Lee et al’s ability to use a paraphrase generation model that is based upon use of training data and paraphrase generation (of at least a first output paraphrase sentence) using encoder, decoder and matching verification steps, such that the result of the verification step is further modified to be fed back into the paraphrase generation model to encourage/reward generation of the generated phrase(s) based upon a degree/score of the verification, as taught by Paulus. The combination would have allowed Lee et al to have implemented a model that addresses issues of coherence, flow, readability while resolving unnatural summaries (Paulus, paragraph 0012). 

Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered.
With regards to claims 1, 3-10, 12-18 and 21-24, the rejections have been withdrawn in view of the newly amended independent claims.
With regards to claim 19, the references applied still teach the new added claim limitations/amendments since Paulus teaches the use of reinforcement learning  when processing input and  applying rewards back to the model (the reference applied to the language deleted/removed in the current amendment resulted in the removal of the Socher prior reference). Additionally, another reference of interest is cited below that also maps to the amendments of claim 19. 

NOTES
The examiner notes that Al Hasan et al (US 20190034416, published: Jan 2019, filed: Jan. 23, 2017, EEFD: Jan 26, 2016) also teaches the newly amended language:  generate,  using the paraphrase generation model and a first input sentence, a first output sentence; and determine, using the paraphrase matching model, a second matching degree between the first input sentence and the first output sentence, wherein the first input sentence has a second paraphrase relationship with the first output sentence, and wherein the second matching degree is the reward (paragraph 0047: “Reinforcement component 38 is configured to determine and/or utilize a reward function reinforcement learning model. The reward function reinforcement learning model is configured to compare a semantic similarity and novelty of candidate paraphrase word choices to a target sentence and/or other information. Reinforcement component 38 selects individual candidate paraphrases from the possible paraphrases determined by ensemble component 36 and determines how good the candidate paraphrase is with respect to the target sentence using a reward function. The reward function measures how close the candidate paraphrase is to the source/target sentence context”).

In the interest of expediting the prosecution of this application, the examiner recommends an interview to discuss incorporating the limitations present in the other independent claims (how the attention mechanism is integrated between two models and how the model(s) are structured).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILSON W TSUI/Primary Examiner, Art Unit 2178